Ketowltost, C. J.
This is a petition to vacate a decree of divorce obtained by the respondent against the petitioner. The jurisdiction of the court that granted the divorce, both over the case and the parties, was perfect. The ground on which the petition rests is that the case for a divorce was made out at the hearing by perjured testimony, knowingly procured by the libellant. The only question presented is whether a decree of divorce so obtained should be vacated upon proof of the fraud practised upon the court.
It is in the interests of justice that, after a trial and final judgment in a case, the matters heard and adjudicated shall not be opened for a further hearing because of a supposed error in the determination of facts by the tribunal that heard the evidence. A contention that some part of the material testimony was false might be made with plausibility in a large proportion of the cases that are tried. A contention that the prevailing party knowingly gave or procured false testimony, upon an issue involved, might be made and strongly supported in a great many cases. It is against public policy to open cases on no other ground than this.
In Keyes v. Brackett, 187 Mass. 306, it was assumed, with a citation of authorities, that the law does not permit an attack of this kind upon a judgment or decree, entered upon the merits, after a hearing or trial between adverse parties upon issues arising in an ordinary case in a court of justice. The fraud that was held sufficient to give relief in that case was practised upon a master, on the question whether a bond to dissolve a mechanic’s lien should be approved as sufficient. Fraud which is extrinsic or collateral to the matter tried, whereby the court was induced to assume jurisdiction when in fact it had no jurisdiction, or whereby the unsuccessful party was prevented in any way from being properly heard upon a subject which entered into the
*208merits of the matter before the court, may be a ground of vacating a judgment or decree. But in Holbrook v. Holbrook, 114 Mass. 568, Chief Justice Gray said: “ A decree of divorce will not be vacated or set aside by the court after the term at which it was entered, without clear proof that the libellee was prevented by fraud of the libellant or imposition upon the court from being heard in the original suit upon some matter which, if then proved, would have constituted a good defense.” In Greene v. Greene, 2 Gray, 361, Chief Justice Shaw pointed out very clearly the objections to setting aside a decree for divorce upon an application in subsequent proceedings. One of the facts to which he referred, namely, a marriage upon the faith of the decree and the birth of a child of the marriage, exists in the present case. In Edson v. Edson, 108 Mass. 590, it was held that such a decree may be vacated when the jurisdiction of the court was founded wholly or in part upon the fraud of the successful party. The decision in Greene v. Greene, 2 Gray, 361, that a libel to set aside a decree of divorce on the ground that it was obtained by false testimony, fraudulently procured, cannot be maintained, is reaffirmed in this later case. The fact that the application to set aside the original decree was contained in a libel in which a divorce was prayed for was treated as immaterial. The Chief Justice said: “We can perceive no difference between a case where a libellant inserts such an allegation and prayer in an original libel by which she seeks a divorce a vinculo on another ground, and a case where such an allegation and prayer are made the only subject of an original libel to set aside a former decree. The object in both cases is to reverse and annul a subsisting decree.” This decision is in accordance with the general doctrine in other courts. United States v. Throckmorton, 98 U. S. 61. Smith v. Lowry, 1 Johns. Ch. 320. Pico v. Cohn, 91 Cal. 129. Maryland Steel Co. v. Marney, 91 Md. 360, 374. 2 Bish. Mar. & Div. 1571, and cases cited.
Decree reversed.